       Case 2:20-cv-01371-KJM-DB Document 5 Filed 08/31/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                      UNITED STATES DISTRICT COURT

 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    DAMIEN LEE DAVIS,                                    No. 2:20-cv-1371 DB P
12                         Plaintiff,
13             v.                                          ORDER AND FINDINGS AND
                                                           RECOMMENDATIONS
14    J. PICKETT,
15                         Defendant.
16

17            Plaintiff, a state prisoner proceeding pro se, filed this civil rights action pursuant to 42

18   U.S.C. § 1983. In an order filed July 14, 2020, this court ordered plaintiff to either pay the filing

19   fee or file an application to proceed in forma pauperis if he wished to proceed with this action.

20   (ECF No. 3.) Plaintiff was warned that if he did not pay the filing fee, file an application, or

21   otherwise respond to the court’s order within thirty days, this court would recommend this action

22   be dismissed.

23            Those thirty days have passed and plaintiff has not responded in any way to the July 14

24   order.

25            Accordingly, the Clerk of the Court is HEREBY ORDERED to randomly assign a district

26   judge to this case;

27   ////

28   ////
                                                          1
       Case 2:20-cv-01371-KJM-DB Document 5 Filed 08/31/20 Page 2 of 2

 1            Further, IT IS RECOMMENDED that this case be dismissed for plaintiff’s failure to

 2   prosecute and failure to comply with court orders. E.D. Cal. R. 110; Fed. R. Civ. P. 41.

 3            These findings and recommendations will be submitted to the United States District Judge

 4   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen days

 5   after being served with these findings and recommendations, plaintiff may file written objections

 6   with the court. The document should be captioned “Objections to Magistrate Judge's Findings

 7   and Recommendations.” Plaintiff is advised that failure to file objections within the specified

 8   time may result in waiver of the right to appeal the district court’s order. Martinez v. Ylst, 951

 9   F.2d 1153 (9th Cir. 1991).

10   Dated: August 29, 2020

11

12

13

14

15

16

17   DLB:9
     DLB1/prisoner-civil rights/davi1371.no ifp fr
18

19

20
21

22

23

24

25

26
27

28
                                                        2
